DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/11/2021 in which claims 1-7, 10-17 and 20-30 are pending. Claims 8-9 and 18-19 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/11/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 11, 21 and 26 have not overcome the claim rejections as shown below. 
Claims 1-7, 10-17 and 20-30 are pending.
Claims 8-9 and 18-19 were cancelled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Yang, Li, Yoo and Kim do not disclose the amended features of a “configuration comprising a first field describing a reference numerology and a second numerology used by the BS to communicate a random access message, the second numerology being different than the reference numerology”.
Examiner respectfully disagrees. As presented below in the Office Action, Kim discloses in paragraph [0185] that a SI transmitted includes information about a numerology used for UL data/control channel transmission and a numerology used for DL data/control channel reception, where DL/UL frequency bands differ. Kim further discloses in paragraphs [0157]-[0162] that different numerologies are defined for corresponding frequency bands. Additionally, as discussed in the previous Office Action mailed on 02/11/2021, Kim discloses a default numerology provided via the PBCH, and a different numerology used for Msg 2, Msg3 or Msg4 of the RACH process ([0141], [0153], [0157], [0176], [0210]-[0211], [0232]). Thus, Kim discloses the amended feature of “configuration comprising a first field describing a reference numerology and a second numerology used by the BS to communicate a random access message, the second numerology being different than the reference numerology”, since the SI includes two numerology information for the DL and UL in different frequency bands, along with a default numerology used for Msg1, and a different numerology for Msg 2, Msg3 or Msg4 of the RACH process. Kim disclosure in paragraph [0141] is disclosed in the page 5 lines 5-7 of the US provisional 62/357,945, and paragraph [0185] in page 8 last line to page 9 line 10 of US provisional 62/357,945. 

Therefore, based on the response to the arguments discussed above and the prior art of Yang, Li and Kim, the amended independent claim 1 is rendered unpatentable. Independent claims 11, 21 and 26 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-17 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0165640) (provided in the IDS), hereinafter “Yang” in view of Li et al. (U.S. Patent No. 9,468,022) (provided in the IDS as CN 105122662), hereinafter Li, and further in view of Kim et al. (US 2019/0230696), hereinafter “Kim”.

As to claim 1, Yang teaches a method of wireless communication (Yang, Fig. 7, [0094]-[0095], a procedure used to transmit data between a UE and an eNB), comprising:
transmitting, by a base station (BS), a configuration indicating that a random access message duration is limited to a portion of a subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start symbol for the RAR. As shown in Figs. 2 and 3, a symbol is an element in the time domain within a slot and subframe. This show that the information indicating a symbol in which RAR transmission is started is a portion of a subframe, because by starting the transmission of the RAR at a first, second, third, etc. symbol within a subframe results in limiting a portion of the subframe for the RAR transmission);
receiving, by the BS from a user equipment (UE), a random access preamble initiating a random access procedure (Yang, Fig. 1, [0038], Fig. 7, [0096], the UE transmits a random access preamble to the eNB (step S710) to start the random access procedure); and
in response to receiving the random access preamble, communicating, by the BS with the UE during the subframe based on the configuration, the random access message, the random access message being associated with the random access procedure (Yang, Fig. 1 step S104, [0037], Fig. 7, [0096], Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], after receiving the random access preamble from the UE, the eNB transmits the random access response (RAR) message to the UE (step S730), based on the system information which indicates the subframe, symbol, resource, etc. used for transmitting the RAR).

Yang teaches the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). However, Yang does not explicitly teach the following features: regarding claim 1, a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe, wherein the portion is a minislot of the subframe and wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second 
communicating, by the BS with the UE during the subframe based on the configuration and using the second numerology, the random access message.

However, Li teaches a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, different RACH messages are communicated between the BS and the UE, such as random access response, scheduled transmission and content resolution, which are transmitted and received using the RACH configuration including timing information such as symbols. The symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe), wherein the portion is a minislot of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, the symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe. As Applicant indicates in the specification, a mini-slot comprises at least two symbols, where Li discloses that the RACH messages are transmitted using symbols, which indicate at least two symbols, equivalent to the claimed mini-slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to have the features, as taught by Li, in order to perform adaptive random access channel (RACH) procedure in a wireless (Li, col 1 ln 22-58).

Yang and Li teach the claimed limitations as stated above. Yang and Li do not explicitly teach the following features: regarding claim 1, and wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message, the second numerology being different than the reference numerology;
communicating, by the BS with the UE during the subframe based on the configuration and using the second numerology, the random access message.

However, Kim teaches and wherein the configuration comprises a first field describing a reference numerology associated with the subframe (Kim, [0157]-[0162], [0185], a SI includes information about a numerology defined for DL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a default numerology is defined and provided via the PBCH (SI) ([0176], [0210]-[0211], [0232])), the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe (Kim, [0141], [0185], the numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc.) and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message (Kim, [0157]-[0162], [0185], the SI also includes information about another numerology defined for UL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232])), the second numerology being different than the reference numerology (Kim, [0157]-[0162], [0185], since the frequency bands of the DL/UL are different, the numerologies indicated in the SI are different and applied to the corresponding DL and UL data/control channel transmissions. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232]));
communicating, by the BS with the UE during the subframe based on the configuration and using the second numerology, the random access message (Kim, [0141], [0153], [0157], [0176], [0185], [0210]-[0211], [0232], the eNB communicates with the UE via Msg 2, Msg3 and Msg4 of the RACH process, which use a numerology different than the default numerology. Additionally, different numerologies are used for the DL and UL control/data channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Li to have the features, as taught by Kim, in order to improve overall throughput of a radio communication system, reduce delay/latency between an UE and base station, efficiently transmit and receive data, while supporting new radio access technologies (Kim, [0021]-[0025]).

As to claim 2, Yang teaches wherein the communicating includes: 
transmitting, by the BS to the UE, the random access message via a physical downlink shared channel (PDSCH) (Yang, Fig. 1, [0038], Fig. 7, [0096] ln 1-15, the eNB transmits the RAR message to the UE via the PDSCH). 

As to claim 3, Yang teaches wherein the communicating includes: 
receiving, by the BS from the UE, the random access message via a physical uplink shared channel (PUSCH) (Yang, Fig. 1, [0039] ln 1-5, Figs. 2-6, Fig. 7, [0096] ln 21-30, [0135]-[0142], [0147], during the random access procedure, the UE transmits an scheduled transmission (Msg3) to the eNB via the PUSCH, where the Msg3 is transmitted via allocated radio resources received from the eNB, which include start SF information, bundle configuration, etc. Radio resources include subframes, symbols, RBs, slots, etc.). 

As to claim 4, Yang teaches wherein the configuration further indicates at least one of a starting time within the subframe or an ending time within the subframe for communicating the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR).

As to claim 5, Yang teaches wherein the configuration further indicates timing information for monitoring downlink control information associated with the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096, Fig. 8, [0115]-[0122], [0124], [0127], [0142], [0150], [0154], Fig. 9, [0158], the UE receives and decodes the RAR message based on RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. The UE monitors the RAR window associated with the RAR message when receiving the RAR message. The CSS is also included in the system information with the RAR-info). 

As to claim 6, Yang teaches wherein the configuration further indicates that the random access message duration includes at least two symbols within the subframe. (Yang, Fig. 1, [0037], Fig. 2, 2(a), [0040]-[0041], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. As shown in Fig. 8, the RAR transmission starts at a subframe S, where the subframe includes a plurality of symbols, for example at least two).

Yang and Li teach the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). Furthermore, as discussed above, Li discloses that the timing information for the RACH messages includes symbols, which suggests two or more symbols (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8). However, Yang and Li do not explicitly teach the following underlined features: regarding claim 7, wherein the configuration further indicates that the random access message duration includes exactly two symbols within the subframe.

As to claim 7, Kim teaches wherein the configuration further indicates that the random access message duration includes exactly two symbols within the subframe (Kim, Fig. 6, [0114], [0176], as shown in the Figure, the communication over the PDCCH and PDSCH is exactly 2 symbols within the subframe).

(Kim, [0021]-[0025]).

As to claim 10, Yang teaches wherein the transmitting includes: 
transmitting, by the BS to the UE, a broadcast system information signal including the configuration (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission, which includes a start and end SF timing for the RAR. Fig. 1, step S102, [0077], the system information is transmitted in a BCCH).

As to claim 11, Yang teaches a method of wireless communication (Yang, Fig. 7, [0094]-[0095], a procedure used to transmit data between a UE and an eNB), comprising: 
receiving, by a user equipment (UE) from a base station (BS), a configuration indicating that a random access message duration is limited to a portion of a subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start symbol for the RAR. As shown in Figs. 2 and 3, a symbol is an element in the time domain within a slot and subframe. This show that the information indicating a symbol in which RAR transmission is started is a portion of a subframe, because by starting the transmission of the RAR at a first, second, third, etc. symbol within a subframe results in limiting a portion of the subframe for the RAR transmission); 
transmitting, by the UE to the BS, a random access preamble initiating a random access procedure (Yang, Fig. 1, [0038], Fig. 7, [0096], the UE transmits a random access preamble to the eNB (step S710) to start the random access procedure); and 
communicating, by the UE with the BS during the subframe based on the configuration and using the second numerology, the random access message associated with the random access procedure (Yang, Fig. 1 step S104, [0037], Fig. 7, [0096], Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], after receiving the random access preamble from the UE, the eNB transmits the random access response (RAR) message to the UE (step S730), based on the system information which indicates the subframe, symbol, resource, etc. used for transmitting the RAR).

Yang teaches the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). However, Yang does not explicitly teach the following features: regarding claim 11, a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe, wherein the portion is a minislot of the subframe and wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second 
communicating, by the UE with the BS during the subframe based on the configuration and using the second numerology, the random access message.

However, Li teaches a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, different RACH messages are communicated between the BS and the UE, such as random access response, scheduled transmission and content resolution, which are transmitted and received using the RACH configuration including timing information such as symbols. The symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe), wherein the portion is a minislot of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, the symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe. As Applicant indicates in the specification, a mini-slot comprises at least two symbols, where Li discloses that the RACH messages are transmitted using symbols, which indicate at least two symbols, equivalent to the claimed mini-slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to have the features, as taught by Li, in order to perform adaptive random access channel (RACH) procedure in a wireless (Li, col 1 ln 22-58).

Yang and Li teach the claimed limitations as stated above. Yang and Li do not explicitly teach the following features: regarding claim 11, and wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message, the second numerology being different than the reference numerology;
communicating, by the UE with the BS during the subframe based on the configuration and using the second numerology, the random access message.

However, Kim teaches and wherein the configuration comprises a first field describing a reference numerology associated with the subframe (Kim, [0157]-[0162], [0185], a SI includes information about a numerology defined for DL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a default numerology is defined and provided via the PBCH (SI) ([0176], [0210]-[0211], [0232])), the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe (Kim, [0141], [0185], the numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc.) and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message (Kim, [0157]-[0162], [0185], the SI also includes information about another numerology defined for UL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232])), the second numerology being different than the reference numerology (Kim, [0157]-[0162], [0185], since the frequency bands of the DL/UL are different, the numerologies indicated in the SI are different and applied to the corresponding DL and UL data/control channel transmissions. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232]));
communicating, by the UE with the BS during the subframe based on the configuration and using the second numerology, the random access message (Kim, [0141], [0153], [0157], [0176], [0185], [0210]-[0211], [0232], the eNB communicates with the UE via Msg 2, Msg3 and Msg4 of the RACH process, which use a numerology different than the default numerology. Additionally, different numerologies are used for the DL and UL control/data channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Li to have the features, as taught by Kim, in order to improve overall throughput of a radio communication system, reduce delay/latency between an UE and base station, efficiently transmit and receive data, while supporting new radio access technologies (Kim, [0021]-[0025]).

As to claim 12, Yang teaches wherein the communicating includes: 
receiving, by the UE from the BS, the random access message via a physical downlink shared channel (PDSCH) (Yang, Fig. 1, [0038], Fig. 7, [0096] ln 1-15, the eNB transmits the RAR message to the UE via the PDSCH).

As to claim 13, Yang teaches wherein the communicating includes: 
transmitting, by the UE to the BS, the random access message via a physical uplink shared channel (PUSCH) (Yang, Fig. 1, [0039] ln 1-5, Figs. 2-6, Fig. 7, [0096] ln 21-30, [0135]-[0142], [0147], during the random access procedure, the UE transmits an scheduled transmission (Msg3) to the eNB via the PUSCH, where the Msg3 is transmitted via allocated radio resources received from the eNB, which include start SF information, bundle configuration, etc. Radio resources include subframes, symbols, RBs, slots, etc.). 

As to claim 14, Yang teaches wherein the configuration further indicates at least one of a starting time within the subframe or an ending time within the subframe for communicating the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR).

As to claim 15, Yang teaches wherein the configuration further indicates timing information for monitoring downlink control information associated with the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096, Fig. 8, [0115]-[0122], [0124], [0127], [0142], [0150], [0154], Fig. 9, [0158], the UE receives and decodes the RAR message based on RAR 5transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. The UE monitors the RAR window associated with the RAR message when receiving the RAR message. The CSS is also included in the system information with the RAR-info).

As to claim 16, Yang teaches wherein the configuration further indicates that the random access message duration includes at least two symbols within the subframe Yang, Fig. 1, [0037], Fig. 2, 2(a), [0040]-[0041], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. As shown in Fig. 8, the RAR transmission starts at a subframe S, where the subframe includes a plurality of symbols, for example at least two).

Yang and Li teach the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). Furthermore, as discussed above, Li discloses that the timing information for the RACH messages includes symbols, which suggests two or more symbols (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8). However, Yang and Li do not explicitly teach the following underlined features: regarding claim 17, wherein the configuration further indicates that the random access message duration includes exactly two symbols within the subframe.

As to claim 17, Kim teaches wherein the configuration further indicates that the random access message duration includes exactly two symbols within the subframe (Kim, Fig. 6, [0114], [0176], as shown in the Figure, the communication over the PDCCH and PDSCH is exactly 2 symbols within the subframe).

(Kim, [0021]-[0025]).

As to claim 20, Yang teaches wherein the receiving includes: receiving, by the UE from the BS, a broadcast system information signal including the configuration (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. Fig. 1, step S102, [0077], the system information is transmitted in a BCCH).

As to claim 21, Yang teaches an apparatus comprising: 
a transceiver (Yang, Fig. 7, [0096], Fig. 11, [0213], the eNB (base station) includes a radio frequency (RF) unit 1116 to transmit and receive radio signals) configured to: 
transmit a configuration indicating that a random access message duration is limited to a portion of a subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start symbol for the RAR. As shown in Figs. 2 and 3, a symbol is an element in the time domain within a slot and subframe. This show that the information indicating a symbol in which RAR transmission is started is a portion of a subframe, because by starting the transmission of the RAR at a first, second, third, etc. symbol within a subframe results in limiting a portion of the subframe for the RAR transmission); 
receive, from a wireless communication device, a random access preamble initiating a random access procedure (Yang, Fig. 1, [0038], Fig. 7, [0096], the UE transmits a random access preamble to the eNB (step S710) to start the random access procedure); and 
in response to receiving the random access preamble, communicate, with the wireless communication device during the subframe based on the configuration, the random access message, the random access message being associated with the random access procedure (Yang, Fig. 1 step S104, [0037], Fig. 7, [0096], Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], after receiving the random access preamble from the UE, the eNB transmits the random access response (RAR) message to the UE (step S730), based on the system information which indicates the subframe, symbol, resource, etc. used for transmitting the RAR).

Yang teaches the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). However, Yang does not explicitly teach the following features: regarding claim 21, a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe, wherein the portion is a minislot of the subframe and wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message, the second numerology being different than the reference numerology;


However, Li teaches a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, different RACH messages are communicated between the BS and the UE, such as random access response, scheduled transmission and content resolution, which are transmitted and received using the RACH configuration including timing information such as symbols. The symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe), wherein the portion is a minislot of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, the symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe. As Applicant indicates in the specification, a mini-slot comprises at least two symbols, where Li discloses that the RACH messages are transmitted using symbols, which indicate at least two symbols, equivalent to the claimed mini-slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to have the features, as taught by Li, in order to perform adaptive random access channel (RACH) procedure in a wireless network with a large number of antennas, thereby improving the capacity in a MMB system (Li, col 1 ln 22-58).


communicate, with the wireless communication device during the subframe based on the configuration and using the second numerology, the random access message.

However, Kim teaches and wherein the configuration comprises a first field describing a reference numerology associated with the subframe (Kim, [0157]-[0162], [0185], a SI includes information about a numerology defined for DL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a default numerology is defined and provided via the PBCH (SI) ([0176], [0210]-[0211], [0232])), the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe (Kim, [0141], [0185], the numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc.) and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message (Kim, [0157]-[0162], [0185], the SI also includes information about another numerology defined for UL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232])), the second numerology being different than the reference numerology (Kim, [0157]-[0162], [0185], since the frequency bands of the DL/UL are different, the numerologies indicated in the SI are different and applied to the corresponding DL and UL data/control channel transmissions. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232]));
communicate, with the wireless communication device during the subframe based on the configuration and using the second numerology, the random access message (Kim, [0141], [0153], [0157], [0176], [0185], [0210]-[0211], [0232], the eNB communicates with the UE via Msg 2, Msg3 and Msg4 of the RACH process, which use a numerology different than the default numerology. Additionally, different numerologies are used for the DL and UL control/data channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Li to have the features, as taught by Kim, in order to improve overall throughput of a radio communication system, reduce delay/latency between an UE and base station, efficiently transmit and receive data, while supporting new radio access technologies (Kim, [0021]-[0025]).

As to claim 22, Yang teaches wherein the transceiver is further configured to communicate the random access message by: 
transmitting, to the wireless communication device, the random access message via a physical downlink shared channel (PDSCH) (Yang, Fig. 1, [0038], Fig. 7, [0096] ln 1-15, the eNB transmits the RAR message to the UE via the PDSCH).

As to claim 23, Yang teaches wherein the transceiver is further configured to communicate the random access message by: 
receiving, from the wireless communication device, the random access message via a physical uplink shared channel (PUSCH) (Yang, Fig. 1, [0039] ln 1-5, Figs. 2-6, Fig. 7, [0096] ln 21-30, [0135]-[0142], [0147], during the random access procedure, the UE transmits an scheduled transmission (Msg3) to the eNB via the PUSCH, where the Msg3 is transmitted via allocated radio resources received from the eNB, which include start SF information, bundle configuration, etc. Radio resources include subframes, symbols, RBs, slots, etc.).

As to claim 24, Yang teaches wherein the configuration further indicates at least one of: 
a starting time within the subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR); 
an ending time within the subframe for communicating the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR); or 
timing information for monitoring downlink control information associated with the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096, Fig. 8, [0115]-[0122], [0124], [0127], [0142], [0150], [0154], Fig. 9, [0158], the UE receives and decodes the RAR message based on RAR 5transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. The UE monitors the RAR window associated with the RAR message when receiving the RAR message. The CSS is also included in the system information with the RAR-info).

As to claim 25, Yang teaches wherein the configuration further indicates that the random access message duration includes at least two symbols within the subframe (Yang, Fig. 1, [0037], Fig. 2, 2(a), [0040]-[0041], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. As shown in Fig. 8, the RAR transmission starts at a subframe S, where the subframe includes a plurality of symbols, for example at least two).

As to claim 26, Yang teaches an apparatus comprising: 
a transceiver (Yang, Fig. 7, [0096], Fig. 11, [0213], the UE includes a radio frequency (RF) unit 1126 to transmit and receive radio signals) configured to: 
receive, from a wireless communication device, a configuration indicating that a random access message duration is limited to a portion of a subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start symbol for the RAR. As shown in Figs. 2 and 3, a symbol is an element in the time domain within a slot and subframe. This show that the information indicating a symbol in which RAR transmission is started is a portion of a subframe, because by starting the transmission of the RAR at a first, second, third, etc. symbol within a subframe results in limiting a portion of the subframe for the RAR transmission); 
transmit, to the wireless communication device, a random access preamble initiating a random access procedure (Yang, Fig. 1, [0038], Fig. 7, [0096], the UE transmits a random access preamble to the eNB (step S710) to start the random access procedure); and 
communicate, with the wireless communication device, during the subframe based on the configuration and using the second numerology, the random access message associated with the random access procedure (Yang, Fig. 1 step S104, [0037], Fig. 7, [0096], Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], after receiving the random access preamble from the UE, the eNB transmits the random access response (RAR) message to the UE (step S730), based on the system information which indicates the subframe, symbol, resource, etc. used for transmitting the RAR).

Yang teaches the claimed limitations as stated above. As discussed above, Yang discloses that the system information includes symbol for starting the transmission, symbol number/interval used for the transmission, etc. (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). However, Yang does not explicitly teach the following features: regarding claim 26, a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe, wherein the portion is a minislot of the subframe and wherein the configuration comprises a first field describing further indicates a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe and wherein the configuration comprises a second field describing a second numerology to be used to communicate a random access message, the second numerology being different than the reference numerology, or a duration of the subframe;


However, Li teaches a random access message duration is limited to a portion of a subframe less than an entire duration of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, different RACH messages are communicated between the BS and the UE, such as random access response, scheduled transmission and content resolution, which are transmitted and received using the RACH configuration including timing information such as symbols. The symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe), wherein the portion is a minislot of the subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8, the symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe. As Applicant indicates in the specification, a mini-slot comprises at least two symbols, where Li discloses that the RACH messages are transmitted using symbols, which indicate at least two symbols, equivalent to the claimed mini-slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to have the features, as taught by Li, in order to perform adaptive random access channel (RACH) procedure in a wireless network with a large number of antennas, thereby improving the capacity in a MMB system (Li, col 1 ln 22-58).


communicate, with the wireless communication device, during the subframe based on the configuration and using the second numerology, the random access message.

However, Kim teaches and wherein the configuration comprises a first field describing further indicates a reference numerology associated with the subframe (Kim, [0157]-[0162], [0185], a SI includes information about a numerology defined for DL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a default numerology is defined and provided via the PBCH (SI) ([0176], [0210]-[0211], [0232])), the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe (Kim, [0141], [0185], the numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc.) and wherein the configuration comprises a second field describing a second numerology to be used to communicate a random access message (Kim, [0157]-[0162], [0185], the SI also includes information about another numerology defined for UL data/control channel. Additionally, different numerologies are defined for corresponding frequency bands. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232])), the second numerology being different than the reference numerology (Kim, [0157]-[0162], [0185], since the frequency bands of the DL/UL are different, the numerologies indicated in the SI are different and applied to the corresponding DL and UL data/control channel transmissions. Kim further discloses that a different numerology is used for Msg 2, Msg3 or Msg4 of the RACH process from the default numerology ([0141], [0153], [0157], [0176], [0210]-[0211], [0232])), or a duration of the subframe (Kim, [0141], [0185], the numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc.);
communicate, with the wireless communication device, during the subframe based on the configuration and using the second numerology, the random access message (Kim, [0141], [0153], [0157], [0176], [0185], [0210]-[0211], [0232], the eNB communicates with the UE via Msg 2, Msg3 and Msg4 of the RACH process, which use a numerology different than the default numerology. Additionally, different numerologies are used for the DL and UL control/data channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Li to have the features, as taught by Kim, in order to improve overall throughput of a radio communication system, reduce delay/latency between an UE and base station, efficiently transmit and receive data, while supporting new radio access technologies (Kim, [0021]-[0025]).

As to claim 27, Yang teaches wherein the transceiver is further configured to communicate the random access message by: 
receiving, from the wireless communication device, the random access message via a physical downlink shared channel (PDSCH) (Yang, Fig. 1, [0038], Fig. 7, [0096] ln 1-15, the eNB transmits the RAR message to the UE via the PDSCH).

As to claim 28, Yang teaches wherein the transceiver is further configured to communicate the random access message by: 
(Yang, Fig. 1, [0039] ln 1-5, Figs. 2-6, Fig. 7, [0096] ln 21-30, [0135]-[0142], [0147], during the random access procedure, the UE transmits an scheduled transmission (Msg3) to the eNB via the PUSCH, where the Msg3 is transmitted via allocated radio resources received from the eNB, which include start SF information, bundle configuration, etc. Radio resources include subframes, symbols, RBs, slots, etc.).

As to claim 29, Yang teaches wherein the configuration further indicates at least one of: 
a starting time within the subframe (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR); 
an ending time within the subframe for communicating the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR); or 
timing information for monitoring downlink control information associated with the random access message (Yang, Fig. 1, [0037], Fig. 7, [0096, Fig. 8, [0115]-[0122], [0124], [0127], [0142], [0150], [0154], Fig. 9, [0158], the UE receives and decodes the RAR message based on RAR 5transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. The UE monitors the RAR window associated with the RAR message when receiving the RAR message. The CSS is also included in the system information with the RAR-info).

As to claim 30, Yang teaches wherein the configuration further indicates that the random access message duration includes at least two symbols within the subframe (Yang, Fig. 1, [0037], Fig. 2, 2(a), [0040]-[0041], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154], the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start and end SF timing for the RAR. As shown in Fig. 8, the RAR transmission starts at a subframe S, where the subframe includes a plurality of symbols, for example at least two).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harada et al. U.S. Patent Application Pub. No. 2019/0174462 – User terminal and radio communication method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473